     Case 2:18-cv-00613-TLN-CKD Document 45 Filed 02/08/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LAMBERT G. CHAMBERS,                                Case No. 2:18-cv-00613 TLN CKD (PC)
12                                        Plaintiff, ORDER
13                 v.
14
     R. McFADDEN-JENSEN, et al.,
15
                                       Defendants.
16

17         Good cause appearing, Defendant’s request to depose Plaintiff by remote means is

18   GRANTED. Defendant may depose Plaintiff Chambers, an incarcerated inmate, by

19   videoconference or other remote means under Federal Rule of Civil Procedure 30(b)(4).

20
     Dated: February 8, 2021
21
                                                     _____________________________________
22
                                                     CAROLYN K. DELANEY
23                                                   UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
                                                     1
                                                             [Proposed] Order (2:18-cv-00613 TLN CKD (PC))
